Appellant in his motion for a rehearing reasserts every complaint which he urged for a reversal of this case on the original submission. We have again carefully reviewed the record without being convinced that we erred in our original opinion and we see no need for entering upon a further discussion of the questions presented.
We are still of the opinion that the pipe in question was sufficiently identified by circumstances to justify the jury's conclusion that the pipe recovered was the same pipe taken from Mr. Cook without his consent.
Appellant now contends that since he was charged in one count of the indictment with theft of the pipe in Kleberg County and in the second count with knowingly receiving and concealing the stolen pipe in Nueces County and the jury having acquitted him of the theft of the pipe, he could not legally be tried and convicted in Kleberg County for said offense because there was no proof that he was ever in Nueces County. Under the provisions of Art. 200, C. C. P. appellant could be prosecuted either in the county where the pipe was stolen or in any county through which it was carried by the thief or in the county where it was received and concealed. See Mathis v. State,133 Tex. Crim. 367, and cases there cited. Consequently his contention is without merit.
We therefore overrule the motion for a rehearing.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.